J-S35013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    AMATUL ALMUTAKAB SHARIF                      :
                                                 :
                       Appellant                 :   No. 463 MDA 2022

             Appeal from the PCRA Order Entered February 28, 2022
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0002763-2016


BEFORE:      BENDER, P.J.E., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                         FILED: DECEMBER 5, 2022

        Amatul Almutakab Sharif appeals from the post-conviction court’s order

denying, as untimely, his first petition filed under the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541-9546. After careful review, we vacate the

court’s order and remand for further proceedings.

        The PCRA court summarized the pertinent facts and procedural history

of Appellant’s case, as follows:

        [Appellant] was charged with statutory sexual assault, involuntary
        deviate sexual intercourse, corruption of minors, unlawful contact
        with minor, endangering welfare of children[,] and indecent
        assault. These charges resulted from … [Appellant’s] engaging in
        sexual activity with his stepdaughter[,] who was fifteen years of
        age when the activity began.

                                           ***


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S35013-22


     On October 29, 2018, the date on which trial was scheduled to
     begin, … [Appellant] entered a guilty plea to unlawful contact with
     minor and corruption of minors. … Sentencing was continued on
     several occasions and a motion to withdraw [the] guilty plea was
     filed on [Appellant’s] behalf on March 27, 2019. In the motion,
     [Appellant] claimed that he was not guilty of the crimes charged.

                                    ***

     [Appellant’s] motion to withdraw [his] guilty plea was denied.

     Sentencing was held on June 21, 2019. A standard[-]range
     sentence of 120 to 240 months[’ incarceration] was imposed on
     the unlawful contact with minor charge. A concurrent sentence of
     21 to 42 months[’ incarceration] was imposed on the corruption
     of minors charge. Both sentences were within the standard range
     of the sentencing guidelines.

     On July 11, 2019, appellate counsel filed a notice of appeal to the
     Superior Court of Pennsylvania. The only issue raised on behalf
     of [Appellant] was whether an abuse of discretion and/or error of
     law was committed by refusing to permit him to withdraw his
     guilty plea. [Appellant’s] judgment of sentence was affirmed by
     the Superior Court of Pennsylvania in a memorandum filed on April
     3, 2020. [See Commonwealth v. Sharif, 236 A.3d 1071 (Pa.
     Super. 2020) (unpublished memorandum).]

     A Petition for Allowance of Appeal to the Pennsylvania Supreme
     Court was filed on April 29, 2020. On October 13, 2020, this
     petition was denied. [See Commonwealth v. Sharif, 240 A.3d
     106 (Pa. 2020).]

     On October 18, 2021, [Appellant] filed a [pro se PCRA petition].
     A notice of intention to dismiss [the PCRA petition] pursuant to
     Pa.R.Crim.P. 907 was filed on December 6, 2021[,] and served on
     [Appellant]. His [PCRA petition] was dismissed on February 15,
     2022.

     [Appellant] filed a [pro se] notice of appeal on March 11, 2022[,]
     and a [pro se Pa.R.A.P. 1925(b)] concise statement of errors
     complained of on appeal on April 6, 2022. In his concise
     statement, [Appellant] alleged that his PCRA [petition] was timely
     filed and he was entitled to representation by counsel.




                                    -2-
J-S35013-22



PCRA Court Opinion (PCO), 5/16/22, at 1-2 (unnumbered; unnecessary

capitalization omitted).

        On April 11, 2022, this Court issued a per curiam order remanding for

the PCRA court to determine if Appellant was entitled to the appointment of

counsel on appeal. On April 18, 2022, the PCRA court appointed counsel for

Appellant, who thereafter entered his appearance on Appellant’s behalf in this

Court. The PCRA court filed its Rule 1925(a) opinion on May 16, 2022.

        Herein, Appellant states one issue for our review: “Whether Appellant’s

PCRA [petition] was filed in a timely [manner] and whether he was entitled to

representation by counsel.” Appellant’s Brief at 1.

        Initially, we note that this Court’s standard of review regarding an order

denying a petition under the PCRA is whether the determination of the PCRA

court is supported by the evidence of record and is free of legal error.

Commonwealth v. Ragan, 923 A.2d 1169, 1170 (Pa. 2007).                  Instantly,

Appellant contends that the PCRA court erred by deeming his pro se petition

untimely, and by failing to appoint him counsel to assist him in litigating his

first petition below.      Notably, the PCRA court and Commonwealth both

concede that Appellant’s petition was timely filed, and that counsel should

have been appointed. See PCO at 2-3 (unnumbered); Commonwealth’s Brief

at 4.

        We agree with the court and the parties. Under the PCRA, any petition

for post-conviction relief, including a second or subsequent one, must be filed

within one year of the date the judgment of sentence becomes final, unless

                                       -3-
J-S35013-22



one of the exceptions set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii) applies.

Here, after the Pennsylvania Supreme Court denied Appellant’s petition for

allowance of appeal on October 13, 2020, he had 90 days to file a petition for

writ of certiorari with the United States Supreme Court. See 42 Pa.C.S. §

9545(b)(3) (stating that a judgment of sentence becomes final at the

conclusion of direct review or the expiration of the time for seeking the

review); U.S. Sup. Ct. Rule 13 (providing that “[a] petition for writ

of certiorari seeking review of a judgment of a lower state court that is subject

to discretionary review by the state court of last resort is timely when filed

with the Clerk within 90 days after entry of the order denying discretionary

review”). Thus, Appellant’s judgment of sentence became final on January

11, 2021, and he had until January 11, 2022, to file a timely PCRA petition.

Because Appellant’s pro se PCRA petition was filed on October 18, 2021, it is

timely.

      Additionally, “when an unrepresented defendant satisfies the judge that

the defendant is unable to afford or otherwise procure counsel, the judge shall

appoint counsel to represent the defendant on the defendant’s first petition

for post-conviction collateral relief.”   Pa.R.Crim.P. 904(C).      “The denial

of PCRA relief [on a first petition] cannot stand unless the petitioner was

afforded the assistance of counsel.” Commonwealth v. Perez, 799 A.2d

848, 851 (Pa. Super. 2002). In this case, the PCRA court determined, upon

remand from this Court, that Appellant is indigent. Therefore, he was entitled

to the appointment of counsel for the litigation of his petition below.

                                      -4-
J-S35013-22



     Accordingly, we agree with the PCRA court and the parties that

Appellant’s pro se PCRA petition was timely filed, and that the court erred by

not appointing him counsel.    Therefore, we vacate the PCRA court’s order

denying Appellant’s pro se petition as untimely, and remand for further

proceedings.

     Order vacated. Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/05/2022




                                    -5-